El Juez Asociado Señor Aldrey,
emitió la opinión del • tribunal.
La Ley No. 85 de 20 de agosto de 1925, página -585, pro-mulgada para proveer de rentas al Pueblo de Puerto Rico, dispone en su sección 29 que toda persona que tuviere en su poder o custodia o a su disposición cualquier alambique que sea capaz de destilar alcohol para fines medicinales, indus-triales, científicos o sacramentales lo inscribirá en la oficina del Tesorero de Puerto Rico y que la persona que dejare de inscribirlo será culpable de un delito menos grave. Por in-fracción a esa sección de la ley fue denunciado y castigado Socorro Santiago, quien ha interpuesto esta apelación.
El apelante acepta que tenía un alambique que destilaba alcohol y que no lo tenía inscrito en la Tesorería de Puerto Rico, pero alega que no se probó que tal alambique sea capaz de destilar alcohol para los fines antes expresados.
El único testigo que declaró en este caso, un guardia de la Policía Insular, dijo que el alcohol que destilaba el acusado en su alambique puede beberse y también ser usado para fines científicos, comerciales o sacramentales; declaración que fue objetada por el denunciado fundándose en que ese tes-tigo no está capacitado para declarar sobre ese particular; habiendo manifestado la corte inferior que eso es de cono-cimiento judicial y de conocimiento público y general.
No se nos ha demostrado ni sabemos que existan alambi-ques que sólo sean capaces de destilar alcohol para fines ^in-dustriales, científicos, comerciales o sacramentales. Creemos que cualquier alambique puede destilar alcohol que se use de esa manera. Por consiguiente, todo alambique debe ser inscrito en la Tesorería de Puerto Rico porque todos son capaces de destilar alcohol que puede ser usado de ese modo, y no será necesario que el fiscal pruebe que determinado-*494alambique es capaz de destilar alcohol para dichos fines. Por esto no perjudicó al apelante lo que dijo el testigo ni la manifestación que hizo la corte inferior en el juicio.

La sentencia apelada debe ser confirmada.